Citation Nr: 0301312	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to an increased rating for a right chest scar 
due to excision of a right gynecomastia, currently rated 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from January 
1974 to July 1975.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's right chest scar due to excision of a 
right gynecomastia is manifested by pain and tenderness, 
without instability or functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
right chest scar due to excision of a right gynecomastia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
2002); 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected  right 
chest scar due to excision of a right gynecomastia is more 
severely disabling than currently evaluated, in that he 
experiences daily pain in his right chest area, and has 
increased pain on lifting his right arm above his head and 
lying on his side in bed.  

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In the present case, the appellant has 
been notified in the November 2001 rating decision and the 
March 2002 statement of the case (SOC) of the evidence 
necessary to substantiate his claim for an increased 
rating for his residual right chest scar from excision of 
a right gynecomastia, and of the applicable laws and 
regulations.  Additionally, along with a copy of the 
November 2001 rating decision, the appellant was sent a VA 
Form 4107 explaining his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision and the SOC adequately informed the appellant of 
the evidence needed to substantiate his claim and complied 
with VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The record shows that the RO has secured the appellant's 
service medical records and VA and private medical 
treatment records since service, along with copies of the 
reports of all the VA medical examinations that have been 
conducted throughout the years in connection with the 
appellant's applications for increased ratings.  Further, 
in keeping with the duty to assist, the appellant was 
provided a VA scar examination in October 2001.  The Board 
notes that in December 2001 the appellant submitted 
authorization for release of his medical records from Dr. 
Stair, which were subsequently obtained.  The appellant 
has not identified any additional records that may still 
be outstanding, and he specifically indicated on his March 
2002 substantive appeal (VAF 9), that he did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service medical records show that the appellant had tender 
knots under the right nipple and in the right axillary 
region in April 1974.  In May 1974, examination revealed a 
cystic mass beneath the right areola, approximately 1 and 
1/2 inches in diameter, and a mobile node in the right 
axillary area.  Both were tender.  The appellant 
subsequently underwent general surgery for excision of a 
right gynecomastia, and the postoperative course was 
uneventful.  

At a March 1982 VA medical examination, the appellant 
complained of some pain in the area of his right chest 
scar and discomfort deep in the chest wall.  Examination 
revealed a slightly tender scar under the right breast.  
No gynecomastia was found in either breast.  

A June 1988 VA outpatient record noted a complaint of 
sharp pain in the right chest area, but there was no mass 
or tenderness of the right chest or breast, nor any nodes.  

VA outpatient treatment reports from November 2000 to 
August 2001 noted that the appellant complained of pain in 
the right chest area that was becoming worse from 
weightlifting, and the clinical finding was a tender right 
chest without masses.  A September 2001 private treatment 
record noted that the skin in the area of the right chest 
scar was normal.  

The appellant underwent a VA scar examination in October 
2001, at which time he stated that his right chest scar 
did not bother him, but that he had experienced pain ever 
since the surgery in service.  He reported that nothing 
helped the pain, which led him to drink all the time.  No 
scar could be seen with the eye; however, a tender, 1.5-cm 
induration was felt inferior to the right areola.  There 
was no adherence, inflammation, edema, keloid formation, 
ulceration or breakdown of skin, underlying tissue loss, 
elevation or depression of the scar, or disfigurement.  
Skin texture was excellent, and the scar color was the 
same as normal skin areas.  The examiner indicated that 
the scar did not result in any limitation of function, and 
he opined that the findings revealed a beautiful example 
of surgery for gynecomastia.  The diagnosis was 
postoperative tenderness in an inconsequential right 
areola scar.  

A January 2002 private medical record indicated that the 
chest was normal with baseline tenderness.  The diagnosis 
was costochondritis, chronic chest wall pain.  

Service connection was granted for a right chest scar from 
excision of a right gynecomastia by an October 1981 Board 
decision, and an October 1981 rating decision, which 
implemented that Board decision, assigned a 10 percent 
rating for the scar under Diagnostic Code 7804, effective 
Jun 27, 1980.  

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The criteria for evaluating scars underwent revision 
during the pendency of this claim,   However, the 
diagnostic codes under which the appellant's right chest 
scar is evaluated were not substantially changed so as to 
necessitate consideration of old and new sets of criteria, 
as mandated when there is a change in an applicable 
stature or regulation after a claim has been filed but 
before a final decision has been rendered.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is 
assigned for a superficial scar that is unstable 
(Diagnostic Code 7803), or that is painful on examination 
(Diagnostic Code 7804).  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

The Board notes that the maximum schedular rating 
available under either Diagnostic Codes 7803 and 7804 is 
already assigned for the appellant's right chest scar.  
While a higher rating could be assigned under Diagnostic 
Code 7805 depending on the degree of functional impairment 
associated with the scar, there has been no competent 
evidence presented that demonstrates the scar results in 
functional impairment.  Rather, the examiner at the 
October 2001 VA examination stated that the scar did not 
result in any limitation of function.  The appellant 
stated at the October 2001 examination that his right 
chest scar did not bother him.  Hence, a higher schedular 
rating is not warranted for his right chest scar.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions that his right chest scar from 
excision of a right gynecomastia warrants a higher rating.  
Instead, he has only offered his own rather general 
arguments to the effect that he believes a higher rating 
should be assigned for his scar.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that a rating 
greater than 10 percent is warranted for his right chest 
scar.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment. 38 C.F.R. § 3.321(b)(1) (2001).  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the evidence 
of record does not indicate the appellant is frequently 
hospitalized for his right chest scar and there is no 
indication that it has a marked interference with 
employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for a right chest scar from excision 
of a right gynecomastia is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

